Mr. Presiding Justice Holdom delivered the opinion of the court. 2. Street railroads, § 91*—what is negligence per se on part of driver of automobile. It is negligence per se for the driver of an automobile to stop on a street car track or to go slowly over the track when an on-coming street car is close at hand. 3. Street railroads, § 95*—what constitutes negligence in crossing tracks with automobile. It is negligence for the driver of an automobile to attempt to cross a street in front of an approaching street car without looking. 4. Street railroads, § 104*—when negligence of driver of automobile not imputed to occupant. The negligence of the driver of an automobile colliding with a street car cannot be imputed to an occupant. 5. Street railroads, § 91*—when occupant of automobile colliding with street .car is guilty of contributory negligence. One who is riding in her parent’s automobile, which her sister is driving, and knows that the automobile, after the passing of a street car going in the same direction on the nearer of two street car tracks, is being turned in the middle of the block, to cross the nearer track and the further track for cars going in the opposite direction, and could have seen an on-coming car on the further track if she had looked, but pays no attention whatever, is guilty of contributory negligence.